DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: claim recites “wherein the at least one side-view light-emitting element” should read “wherein at least one side-view light emitting element” (since prior to this limitation the claim recites “plural side-view light-emitting elements”).  
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936).
As to Claim 1, Chen discloses A keyboard device, comprising: 
a keyboard module (fig.8- keyboard device 6; para.0036) comprising plural first keys (fig.8- luminous keys 62; para.0036) and at least one second key (fig.8-luminous key 61; para.0036); and 
an illumination module located under the keyboard module, and comprising: 
a light guide plate (fig.8-light guide plate 663; para.0037) comprising plural first mapping zones (fig.8- plurality of light-guiding structures (see fig.6-element 5631, para.0033, 0036) under each key 62 in correspondence with light-outputting zone 6112) and at least one second mapping zone (fig.8- perforation 6631 under key 61 in correspondence with light-outputting zone 6111; para.0037), 
wherein the first mapping zones are located under the corresponding first keys (fig.8- plurality of light-guiding structures (see fig.6-element 5631, para.0033, 0036)  under each key 62), and the at least one second mapping zone is located under the at least one second key (fig.8- perforation 6631 under key 61; para.0037); and 
a circuit board (fig.8- flexible circuit board 661-para.0037) wherein plural side-view light-emitting elements (fig.8- side-view light-emitting element 662; para.0037) and at least one top-view light-emitting element (fig.8- top-view light emitting element 63; para.0037) are installed on the circuit board (fig.8- flexible circuit board 661; para.0037), 
wherein each side-view light-emitting element emits a first light beam (fig.8- light beam B2 (see fig.6; para.0033, 0036) from side view light emitting element 662), and the top-view light-emitting element emits a second light beam (fig.8- light beam B1 from top-view light emitting element 63; para.0037), wherein the first light beam is extracted through the corresponding first mapping zone and transferred to the corresponding first key (fig.8- light beam B2 from side view light emitting element 662 is transmitted to light output zone 6112 of key 62 via light guiding structures 5631 (see fig.6; para.0033, and the second light beam is directly transferred to the second key (fig.8- light beam B1 from top-view light emitting element 63 is directly transmitted to first light output zone 6111 of key 61; para.0037).  
Chen does not expressly disclose plural side-view light-emitting elements. However, Chen discloses where the top-view light-emitting element 63 and at least one side-view light-emitting element 662  are both disposed on a flexible circuit board 661 (para.0037 (see also para.0033)), which suggests that more than one side-view light-emitting element 662 may be implemented in the device and disposed on the flexible circuit board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by implementing a plurality of side-view light emitting elements, since in doing so would not have modified by the operation of the device, thus yielding predictable results.

As to Claim 3, Chen discloses wherein the second mapping zone comprises an opening, and the top-view light-emitting element is accommodated within the opening (fig.8- para.0037-the top-view light-emitting element 63 is inserted into perforation 6631).

As to Claim 8, Chen discloses wherein the second mapping zone of the light guide plate is not equipped with light-extraction structures (Chen-fig.8- the area corresponding light outputting zone 6111 of key 61 does not include light guiding structures 5631). 

As to Claim 14, Chen discloses: wherein the keyboard further comprises a partial-light-shielding layer (fig.6,8- light shade 64; para.0037) between the light guide plate (fig.6, 8- light guide plate 663; para.0037)  and the keyboard module (fig.6,8-key 61, 62), and the partial-light-shielding layer comprises at least one light-transmissible region (fig.6,8- light outputting part 641 is a light transmissible zone; para.0034, 0037) and at least one light-blocking region (fig.6, 8- the non-light outputting region), wherein 
 
As to Claim 15, Chen discloses wherein the light-blocking region comprises at least one opening (fig.6,8- light outputting part 641), and the at least one top-view light-emitting element is exposed outside the at least one opening (fig.8-the light beam from the top-view light-emitting element 63 is transmitted light outputting part 541 and directed to light outputting zone 6111; para.0037).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of Chen (US 2014/0367238, hereinafter Chen’238).
As to Claim 2, Chen discloses wherein the circuit board is located under the light guide plate (fig.8- flexible circuit board 661), and the light guide plate comprises plural openings (fig.8- light guide plate 63 comprises opening 6631), wherein the at least one side-view light-emitting element and the at least one top-view light-emitting element are accommodated within the corresponding openings (fig.8- top view light emitting element 63 is inserted into the opening 6631; para.0037).
Chen does not expressly disclose plural openings, wherein the at least one side-view light-emitting element is accommodated within a corresponding opening.
Chen’238 discloses where a light guide plate (fig.7- light guide plate 65; para.0057) comprises an opening (fig.7- receiving part 654; para.0057) wherein the at least one side-view light-emitting element (fig.7-light emitting elements 63, including light emitting element part 632 (a side-view light emitting diode; para.0051,0058) is accommodated within the corresponding opening (fig.7- light emitting receiving 643 including light emitting parts 632 is accommodated within light receiving part 654 of the guide plate 65; para.0060-0061). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen, with the teachings of Chen’238, the motivation being to guide a color light beam by the guide plate to the light-outputting zone of the corresponding key. 

 Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of Liang (US 2020/0401235).
As to Claim 4, Chen discloses wherein each first mapping zone of the light guide plate is equipped with plural light-extraction structures (figs.6,8- light guiding structures 5631 may be V-cut microstructures; para.0033). Chen does not expressly disclose wherein a number, a component density or a depth of the light-extraction structures is adjusted according to a distance between the first mapping zone and the side-view light-emitting element.  
Liang discloses light guide pattern that may include a plurality of light-guiding dots 101c, where the number or area ratio of the light guiding dots in different regions of the bottom surface of the light guide plate may be adjusted (para.0040). Liang also discloses where distribution density of microstructures corresponding to the different regions of the bottom surface of the light guide, may also be adjusted such that a larger number and denser microstructures are provided in first region 102a near the light emitting device 103 and less microstructures are provided in the second region far from the light emitting device (para.0042). Liang further discloses where the number of lighting dots corresponding to first region 102a (closer to the light emitting device) is smaller than the number of light guiding dots disposed on second region 102b (further from the light emitting device) (para.0043).


As to Claim 5, Chen in view of Liang disclose wherein the light-extraction structures are light-guiding dots or microstructures (Chen- Chen- figs.6,8- light guiding structures 5631 may be V-cut microstructures; Liang-figs.1B, 2A-C).

As to Claim 6, Chen discloses wherein each first mapping zone of the light guide plate is equipped with plural light-extraction structures (Chen- figs.6,8- light guiding structures 5631, corresponding to light-outputting zone 6112 of keys 62). Chen does not expressly disclose wherein in every two adjacent first mapping zones, the first mapping zone farther from the corresponding side-view light-emitting element has a larger number, a larger component density or a larger depth of the light-extraction structures.  
	Liang discloses light guide pattern that may include a plurality of light-guiding dots 101c, where the number or area ratio of the light guiding dots in different regions of the bottom surface of the light guide plate may be adjusted (para.0040). Liang further discloses where the number of lighting dots corresponding to first region 102a (closer to the light emitting device) is smaller than the number of light guiding dots disposed on second region 102b (further from the light emitting device) (para.0043).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen, by adjusting the number of microstructures, as disclosed by Liang, the motivation being to improve light-emitting uniformity of the backlight module.

.

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of Chiu et al. (US 2020/0373107).
As to Claim 10, Chen discloses where the flexible circuit board drives the illumination of the at least one side-view light-emitting element 562 and top-view light emitting element 53 (para.0033,0035,0037), but does not expressly disclose wherein the circuit board further comprises at least one driving IC.
Chiu et al. discloses a luminous keyboard, where the circuit board further comprises at least one driving IC, and currents and PWM signals corresponding to the plural side-view light-emitting element and the at least one top-view light-emitting element are controlled by the at least one driving IC (fig.3-para.0040- electronic component 170, may be a driver IC, is disposed on and electrically connected to the circuit board 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by implementing a drive IC on the circuit board, as disclosed Chiu, the motivation being to reduce the thickness of the backlight module and the luminous keyboard.

 Claims 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of Wu et al. (US 2013/0049995).
As to Claim 9, Chen discloses where wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting elements (fig.6,8- light outputting areas 6112 are aligned with light 
Wu et al. discloses: wherein the light guide plate comprises plural slots (fig.4-6, guide plate 34, later engraving region 343 (read as slots))), and the light guide plate is divided into plural light-guiding zones through the slots (fig.4-6- light guiding regions 341-342). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen, with the teachings of Wu et al., the motivation being to allow a user to easily recognize the location of keys within a key are region.

As to Claim 11, Chen does not expressly disclose wherein the at least one second key includes four keys "W", "A", "S" and "D".  
Wu et al. discloses a first key area and a second key area (para.0037, 0039), where a first light beam is directed to the first key area, and a light beam is directed to the second key area (para.0040) and where a third light beam is guided by a second light guide plate and directed to a sub-area of the second key area, where the sub-area may include alphabetic keys “W”, “A”, “S”, “D” (para.0038, 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen, by implementing the second key as a sub area within a key area region, as disclosed by Wu et al., the motivation being to allow a user to easily recognize the location of keys included in the sub area from the plurality of alphabetic keys.

As to Claim 13, Chen does not expressly disclose, but Wu et al. discloses: wherein the light guide plate comprises plural slots (fig.4-6, guide plate 34, later engraving region 343 (read as slots)), and the light guide plate is divided into plural light-guiding zones through the slots (fig.4-6- light guiding regions 341-342) wherein three second mapping zones of the light guide plate corresponding to three keys "W", 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen, with the teachings of Wu et al., the motivation being to allow a user to easily recognize the location of keys included in the sub area from the plurality of alphabetic keys.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of in view of Wu et al. (US 2013/0049995), further in view of Chang et al. (US 2009/0151081).
As to Claim 12, Chen in view of Wu et al. disclose, disclose wherein the light guide plate comprises plural slots (fig.4-6- laser engraving region 343), the light guide plate is divided into plural light-guiding zones through the slots (Wu-fig.4-6- light guiding regions 341-342), and where wherein four second mapping zones of the light guide plate corresponding to the four keys "W", "A", "S" and "D" belong to one light guiding zone (Wu-fig.6-mapping zones through openings 401 corresponding to sub area of keys "W", "A", "S" and "D" in light guiding region 342 (para.0041).
Chen in view of Wu et al. do not expressly disclose wherein four second mapping zones of the light guide plate corresponding to the four keys "W", "A", "S" and "D" belong to two of the plural light-guiding zones through one of the plural slots. 
Wu et al. discloses where the openings 401 are disposed under a sub-area of the second key area, e.g. the area containing the alphabetic keys "W", "A", "S" and "D". Moreover, the third light beam L3 is transmissible through the openings 401 and directed to the sub-area of the second key area (para.0038; 
Chang et al. discloses where a position of light guiding region may be changed depending on specific pads (keys) to be illuminated (para.0024-the position, size, numbers and distribution of the second light guide region 244 can vary depending upon the specific pads to be illuminated in the second color light. For example, it can be a convex beneath the alphabet pads "W" "A" "S" "D", or a rectangle beneath the space pad).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen in view of Wu et al with the teachings of Chang et al., such that one light guide region 342 would be placed for specific keys e.g. "W" "A" "S" and a second light guide region for key specific  "D", the motivation to highlight the specific keys in different colors, thus helping a user due to the increased accuracy for inputting in a dark environment (Chang-para.0026).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of in view of Wu et al. (US 2013/0049995), further in view of Chen et al. (US 2014/0340866, hereinafter Chen’866).
As to Claim 16, Chen does not expressly disclose, but Wu et al. discloses: wherein the light guide plate comprises plural slots (fig.4-6, guide plate 34, later engraving region 343 (read as slots),, and the light guide plate is divided into plural light-guiding zones through the slots (fig.4-6- light guiding regions 341-342), wherein the keyboard device further comprises a reflective layer (figs.4-6- reflective layer 40; para.0040), wherein the light guide plate (fig.4-guide plate 34) is clamped between [the light-shielding layer] and the reflective layer (fig.6-reflective layer 40). 

Chen in view of Wu et al. does not expressly disclose the light-shielding layer and the reflective layer are attached on each other through the slots. 
Chen’866 discloses a light guide plate (fig.4-5- light guide plate 33) is clamped between a light-shielding layer (figs.4-5- light absorbing parts 333 may be disposed on a bottom surface and/or top surface of the guide plate 33; para.0028) and a reflective layer (fig.4-5- reflective part 335), and the light-shielding layer (fig.4-5- figs.4-5- light absorbing parts 333 and the reflective layer (figs.4-5- reflective parts 335) are attached on each other through the slots (figs.4-5- elongated slots 332; para.0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen in view of Wu et al., with the teachings of Chen’866, the motivation being to avoid lateral light leakage of the light guide plate. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of in view of Chen (US 2021/0280379, hereinafter Chen’379).
As to Claim 17, Chen does not expressly disclose but Chen’379 discloses: wherein the keyboard device further comprises a partial-light-shielding layer between the light guide plate and the keyboard module (fig.3A--light shielding layer 382; para.0043), and the partial-light-shielding layer comprises at least one light-transmissible region(fig.3A-light shielding layer includes an opening 382a to allow light through the opening; para.0043-0044) and at least one light-blocking region (fig.3- the region where layer 382 is disposed), wherein the at least one side-view light-emitting element is covered by the light-blocking region along a vertical direction (fig.3A-light source 130, 140 covered by the light shielding layer 382). 
. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936) in view of Chen (US 2021/0280379, hereinafter Chen’379), further in view of Wu et al. (US 2013/0049995), and further in view of Chen et al. (US 2014/0340866, hereinafter Chen’866).
As to Claim 18, Chen in view Chen’379 disclose wherein the keyboard device further comprises a reflective layer (Chen’379- fig.3A- reflective layer 395; para.0041), wherein the light guide plate (fig.3A-guide plate 390; para.0041) is clamped between the light-shielding layer (fig.3A-light shielding layer 382; para.0044) and the reflective layer (fig.3A-reflective layer 395).
Chen in view of Chen’379, do not expressly disclose but Wu et al. discloses: wherein the light guide plate comprises plural slots (fig.4-6, guide plate 34, later engraving region 343 (read as slots), and the light guide plate is divided into plural light-guiding zones through the slots (fig.4-6- light guiding regions 341-342). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen in view of Chen’379, with the teachings of Wu et al., the motivation being to provide different regions and allow a user to easily recognize the location of keys included in a sub area of a key area.
Chen in view of Chen’379, as modified by Wu et al., do not expressly disclose the light-shielding layer and the reflective layer are attached on each other through the slots.  
Chen’866 discloses a light guide plate (fig.4-5- light guide plate 33) is clamped between a light-shielding layer (figs.4-5- light absorbing parts 333 may be disposed on a bottom surface and/or top surface of the guide plate 33; para.0028) and a reflective layer (fig.4-5- reflective part 335), and the light-shielding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen in view of Chen’379, as modified by Wu et al., with the teachings of Chen’866, the motivation being to avoid lateral light leakage of the light guide plate. 

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936).
As to Claim 19, Chen’379 discloses An illumination module for a keyboard module, the keyboard module comprising plural first keys (fig.1A, 3A, 4- key module 11 could be a character key (read as first key); para.0040) and at least one second key (fig.1A, 3A, 4- key module 100 (300, 400) could be a toggle key, caps lock key (read as second key); para.0039), the illumination module comprising: 
a partial-light-shielding layer comprising at least one light-transmissible region (fig.3A, 4- light shielding layer 382, has an opening 382a to allow the light to travel through; par.0044) and at least one light-blocking region (fig.3A, 4- region where light shielding layer 382 is disposed, no light travels through),
a light guide plate located under the partial light-shielding layer (fig.3A, 4-light guide plate 390; para.0041); and comprising plural first mapping zones and at least one second mapping zone (fig.3A- light  guide plate has opening 390a to allow light L12 to travel to first and second light character areas 110a2, and light L11 to indicator area 110a of key 300; {note: same arrangement would be applied to key module 11, may be a character key, thus the light traveling to character area corresponding to second key 11, would also be read as mapping zone});, 
wherein the light guide plate comprises plural first openings (fig.3A,4- openings 390a of light guide plate 390; para.0045) 
a reflective layer located under the light guide plate (fig.3A,4- reflective layer 395; para.0045), and comprising plural second openings (fig.3A,4-openings 395a of reflective layer 395; para.0045); and 
a circuit board located under the reflective layer (fig.3A, 4- circuit board 190; para.0041), 
wherein plural side-view light-emitting elements (fig.3A-4-light sources 130, 140) and at least one top-view light-emitting element are installed on the circuit board (fig.3,4- circuit board 190), and 
the at least one side-view light-emitting element and the at least one top-view light-emitting element are accommodated within the corresponding first openings and the corresponding second openings (fig.3A, 4- light sources 130, 140 accommodated within openings 390a, 395a of the guide plate 390 and reflective layer 395; para.0045), 
wherein each side-view light-emitting element emits a first light beam (fig.3A, 4- light beam L12 from light source 130, light beam L2 from light source 140 (see fig.1C)), and the top-view light-emitting element emits a second light beam, 
wherein the first light beam is guided by the light guide plate, transferred through the first mapping zone and the light-transmissible region, and transferred to the corresponding first key (figs.3A,4- the light beam L2 from light sources 140 directed to character area 110a2 of  character key 11; (note: key 11 may have same structure as of key 300, key 11 may emit light L2 from light source 140 of second color; para.0039-0040), and the second light beam is transferred to the second key  (figs.3A,4- the light beam L12, L2, L11 from light sources 130, 140, 120 directed to character areas 110a2, 110a1 of key 300; para.0044)
In a separate embodiment, Chen’379 discloses where the light sources 130, 140 and light indicator source 120 may be used as top-view light source (see figs.1B-C, 2). 
Chen’379 does not expressly disclose at least one top-view light-emitting element installed on the circuit board; and the at least one top-view light-emitting element is accommodated within the corresponding first openings and the corresponding second openings; and the top-view light-emitting element emits a second light beam, and the second light beam is transferred to the second key.
Chen’936 discloses at least one top-view light-emitting element installed on the circuit board (fig.8- top view element 63, circuit board 661; para.0037), and the at least one top-view light-emitting element is accommodated within the corresponding opening (fig.8- para.0037-the top-view light-emitting element 63 is inserted into perforation 6631) and the top-view light-emitting element emits a second light beam, and the second light beam is transferred to the second key (fig.8- light beam B1 from top-view light emitting element 63 is directly transmitted to first light output zone 6111 of key 61; para.0037).
In the combination of Chen’379 in view of Chen’936 each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable results, specifically, illumination module of claim19, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen’379 by implementing the light source 130, 140, or 120 of key 300, as a top-view light emitting element as disclosed by Chen’936, the motivation being so that the light beam can be centralized to be directed to the light outputting zone of the keycap thus increasing the intensity of the light beam outputted from the light outputting zone, allowing a user to realize whether a specific function corresponding to the luminous key is enabled (para.0007, 0035-Chen’936).  
 
As to Claim 20, Chen’379 in view of Chen’936 disclose wherein each first mapping zone of the light guide plate is equipped with plural light-extraction structures (Chen’936-fig.8- light beam B2 from side view light emitting element 662 is transmitted to light output zone 6112 of key 62 via light guiding structures 5631), and the light-extraction structures are light-guiding dots or microstructures (Chen’936- 

As to Claim 21, Chen’379 in view of Chen’936 disclose wherein the at least one side-view light-emitting element is covered by the light-blocking region along a vertical direction (fig.3A-light source 130, 140 covered by the light shielding layer 382).
  
As to Claim 22, Chen’379 in view of Chen’936 disclose wherein the at least one second mapping region is covered by the at least one light-blocking region along a vertical direction  (Chen’379-figs.1B-C-para.0034- 2-light sources 130, 140 covered by light blocking region 172; fig.3,4- key 300, light source 130, 140 covered by the light shielding layer 382, 172; Chen’936-fig.6,8-key 61, light outputting zone 6111 is covered by the light shade (left/right side of the light outputting zone 6111).

As to Claim 23, Chen’379 in view of Chen’936 disclose wherein the light-blocking region comprises at least one third opening (Chen’379-opening 172a of light shielding layer 172, opening 382a of light shield layer 382), and the at least one light-blocking region is exposed outside the at least one first opening, the at least one second opening and the at least one third opening (Chen’379-fig.3A-- light is transmitted through openings 172a,382a (third opening), 390a (first opening), 395a (second opening); para.0045-0046). 


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936), further in view of Wu et al. (US 2013/0049995), and further in view of Chen et al. (US 2014/0340866, hereinafter Chen’866).
As to Claim 24 Chen’379 in view of Chen’936 do not expressly disclose wherein the light guide plate comprises plural slots, and the light guide plate is divided into plural light-guiding zones through the slots, wherein the light-shielding layer and the reflective layer are attached on each other through the slots.  
Wu et al. discloses: wherein the light guide plate comprises plural slots (fig.4-6, guide plate 34, later engraving region 343 (read as slots), and the light guide plate is divided into plural light-guiding zones through the slots (fig.4-6- light guiding regions 341-342). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’379 in view of Chen’936, with the teachings of Wu et al., the motivation being to provide different regions and allow a user to easily recognize the location of keys included in in the key area.
Chen’379 in view of Chen’936, as modified by Wu et al., do not expressly disclose the light-shielding layer and the reflective layer are attached on each other through the slots.  
Chen’866 discloses a light-shielding layer (fig.4-5- figs.4-5- light absorbing parts 333 and a reflective layer (figs.4-5- reflective parts 335) are attached on each other through the slots (figs.4-5- elongated slots 332; para.0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’379 in Chen’936, as modified by Wu et al., with the teachings of Chen’866, the motivation being to avoid lateral light leakage of the light guide plate. 



Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936), further in view of Chiu et al. (US 2020/0373107).
As to Claim 25 Chen’379 in view of Chen’936  do not expressly disclose, but Chiu et al. discloses: wherein the circuit board further comprises at least one driving IC, and currents and PWM signals corresponding to the plural side-view light-emitting elements and the at least one top-view light-emitting element are controlled by the at least one driving IC  (fig.3-para.0040- electronic component 170, may be a driver IC, is disposed on and electrically connected to the circuit board 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’379 in view of Chen’936, by implementing a drive IC on the circuit board (of Chen’379), as disclosed Chiu, the motivation being to reduce the thickness of the backlight module and the luminous keyboard.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936), further in view of Wu et al. (US 2013/0049995).
As to Claim 26, Chen’379 in view of Chen’936 do not expressly disclose wherein the at least one second key includes four keys "W", "A", "S" and "D".  
Wu et al. discloses a first key area and a second key area (para.0037, 0039), where a first light beam is directed to the first key area, and a light beam is directed to the second key area (para.0040) and where a third light beam is guided by a second light guide plate and directed to a sub-area of the second key area, where the sub-area may include alphabetic keys “W”, “A”, “S”, “D” (para.0038, 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627